Decided April 18, 1936.
In the above-entitled action the plaintiff (respondent) by his attorneys having filed separate motions, *Page 607 
one as to each defendant, for a dismissal of the appeal in said action on the ground that more than sixty days have expired since the filing of the notice of appeal, and no extension having been granted and no transcript having been filed in this court up to this date, and notice of this motion having been served upon counsel for appellant more than ten days heretofore, the court this day considers said motion, and orders that said appeal be dismissed.